DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 are pending and are under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (US PG PUB 2004/0049097; hereinafter “Miyake”).
As to Claim 1, Miyake discloses an endoscope (e.g., 1, Fig. 1, paragraph [0074]) comprising: 
a bendable bending portion (e.g., 4a2, Fig. 3, paragraph [0077]) provided in an insertion section that is inserted into a subject (e.g., 4, Fig. 3, paragraph [0077]); 
a first traction member (e.g., 59a, Fig. 5A, 5B, paragraph [0089]) and a second traction member (e.g., 59b, Fig. 5A, 5B, paragraph [0092]) that are pulled to bend the bending portion (e.g., paragraph [0089], Figs. 6A, 6B);
a first rotary member (e.g., sprocket 58a, Fig. 5A, 5B, 6A, 6B, paragraph [0089]) including a first engaging part (e.g., radial projections of the sprocket) that engages with the first traction member, a first shaft part (e.g., horizontal portion labeled in annotated, exploded Fig. 6A, below) that fixes the first engaging part (“sprocket 58 a fixed to the output shaft 55 a 1” paragraph [0089]), and a first insertion hole that penetrates in an axial direction of the first shaft part (e.g., hole around which sprocket 58a rotates, paragraph [0091]), the first rotary member causing the first traction member to engage with the first engaging part to wind the first traction member, and rotating to pull the first traction member (e.g., Figs. 6A, 6b, paragraph [0091], [0095]);
a first plate member (e.g., top portion of 54 supporting the top sprocket and top chain) on which the first rotary member and the first traction member are disposed, the first plate member being formed in a plate shape (e.g., Figs. 5A, 5B, 6A, 6B);
(e.g., one of the fastening screws and the wall containing the screw, Figs. 5A, 5B, 6A, 6B) protruding from the first plate member to position the first rotary member and the first traction member with respect to the first plate member; 
a first positioning part (e.g., 55a1, Figs. 5A, 5B, 6A, 6B) protruding from the first plate member to position the first rotary member, and coming into contact with the first shaft part of the first rotary member (e.g., paragraph [0089]);
a second rotary member (e.g., sprocket 58b, Fig. 5A, 5B, 6A, 6B, paragraph [0092]) including a second engaging part (e.g., radial projections of the sprocket) that engages with the second traction member, a second shaft part (e.g., horizontal portion labeled in annotated, exploded Fig. 6A, below) that fixes the second engaging part (“sprocket 58 b fixed to the output shaft 55 b 1” paragraph [00892]), and a second insertion hole that penetrates in an axial direction of the second shaft part (e.g., hole around which sprocket 58b rotates, paragraph [0094]), the second rotary member causing the second traction member to engage with the second engaging part to wind the second traction member, and rotating to pull the second traction member (e.g., Figs. 6A, 6b, paragraph [0094], [0095]);
a second plate member (e.g., bottom portion of 54 supporting the bottom sprocket and bottom chain) that is a plate member including a first surface disposed on an end surface of the first protrusion (e.g., arc outlines portion within dashed lines where top sprocket and chain are to be disposed, Fig. 5A) and a second surface on which the second rotary member and the second traction member are disposed (e.g., Figs. 6A, 6B, portion where the bottom sprocket and chain are disposed), the second surface being a rear surface side of the first surface (the rear surface, by definition), the second plate member including a third insertion hole (e.g., e.g., screw hole between 55a1 and 55b1, seen below in annotated, exploded Fig. 6A) that penetrates the first surface and second surface and is disposed so as to be coaxial with the first insertion hole (e.g., whereby there is an axis encompassing both the first and third insertion holes –a line drawn between the two holes is an axis meeting the definition of the two holes being coaxial);
a second protrusion (e.g., another of the fastening screws and the wall containing the screw, Figs. 5A, 5B, 6A, 6B) protruding from the second plate member to position the second rotary member and the second traction member with respect to the second plate member; and 
a second positioning part (e.g., 55b1, Figs. 5A, 5B, 6A, 6B) protruding from the second plate member to position the second insertion hole so as to be coaxial with the third insertion hole (e.g., screw hole between 55a1 and 55b1, seen below in annotated, exploded Fig. 6A), the second positioning part coming into contact with the second shaft part of the second rotary member (e.g., Figs. 5A, 5B, 6A, 6B).

    PNG
    media_image1.png
    415
    1206
    media_image1.png
    Greyscale

Fig. 6A (annotated, exploded)

As to Claim 2, Miyake discloses the endoscope according to Claim 1, as discussed above.  
Miyake further discloses wherein the first protrusion is formed integrally with and protruded from the first plate member, and the second protrusion is formed integrally with and protruded from the second plate member (the protrusion members, including the screws and the portions of wall/material they are screwed into are formed as a unit with the plate members, making them integrally formed).
As to Claim 3, Miyake discloses the endoscope according to Claim 1, as discussed above.
Miyake further discloses wherein the first positioning part includes a first pressing part protruding from the first plate member to position the first rotary member with respect to the first plate member and coming into contact with the first shaft part of the first rotary member (e.g., shaft of 55a1 protruding upwards, Fig. 6A, paragraph [0089]), and the second positioning part includes a second pressing part protruding from the second plate member to position the second rotary member with respect to the second plate member and coming into contact with the second shaft part of the second rotary member (e.g., shaft of 55b1 protruding upwards, Fig. 6A, paragraph [0091]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2005/0054899 to Niyake disclosing endoscope chains and sprockets arranged as claimed.
US PAT NO. 6,236,876 to Gruner et al. disclosing endoscope chains and sprockets arranged as claimed.
US PAT NO. 5,507,717 to Kura et al. disclosing endoscope chains and sprockets arranged as claimed, Fig. 3 specifically showing vertical hole alignment of two sprockets.
US PG PUB 2014/0088497 to Campbell disclosing endoscope chains and sprockets arranged as claimed, Fig. 3 specifically showing vertical hole alignment of two sprockets.
US PG PUB 2015/0351610 to Fan disclosing endoscope chains and sprockets arranged as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
	
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795